Citation Nr: 1606415	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  06-34 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 6, 2008.


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision in which the RO, inter alia, granted a 50 percent rating for PTSD, effective April 10, 2003.

In an August 2011 Decision Review Officer (DRO) decision, the RO partially granted the Veteran's claim for an increased rating for PTSD, awarding a 70 percent rating, effective May 7, 2008.  As the Veteran was not granted the full benefit sought, the issue of higher ratings for PTSD before and after May 7, 2008 remained before the Board.  See AB v. Brown 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded).

In October 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In January 2015, the Board denied the Veteran's claim for increased ratings for PTSD.  The Veteran appealed the Board's January 2015 denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to denial of the claim for an increased rating for PTSD prior to May 6, 2008 and remanding the claim to the Board for further proceedings consistent with the JMR.. The Board's decision as to the claim for an increased rating for PTSD beginning on May 6, 2008 was not disturbed.

As for the matter of representation, the Board observes that, in May 2010, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated James Fausone as his attorney.   Mr. Fausone withdrew his representation of the Veteran in January 2016.  The Board recognizes this change in representative.

The Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless, electronic files associated with the Veteran's claim.  A review of the documents in Virtual VA and VBMS consist of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

1.  The Veteran had active duty service from September 1963 to August 1966.



2.  In February 2016, the Board was notified by the Social Security Administration that the Veteran died in January 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


